UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-7124



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus

LEROY RAGIN,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-90-25-P, CA-94-379-3-CV-P)


Submitted:     January 9, 1997             Decided:   January 16, 1997


Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Leroy Ragin, Appellant Pro Se. Jerry Wayne Miller, OFFICE OF THE
UNITED STATES ATTORNEY, Asheville, North Carolina; B. Frederic
Williams, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leroy Ragin appeals the district court's order dismissing his

motion filed under 28 U.S.C. § 2255 (1994), amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We affirm.

     Ragin contends that because he was subjected to both criminal

penalties and the civil forfeiture of his real property, his con-

viction violated the Double Jeopardy Clause. We note initially that

Ragin's property was forfeited pursuant to a consent judgment, but
further review of the record reveals that it was seized as for-

feitable under 21 U.S.C. § 881(a)(7) (1994), a statute found cate-

gorically not to constitute criminal punishment for purposes of the

Double Jeopardy Clause. United States v. Ursery, ___ U.S. ___, 64

U.S.L.W. 4565, 4572 (U.S. June 24, 1996) (Nos. 95-345, 95-346). For

these reasons, we affirm the district court's dismissal of Ragin's

motion. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2